DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Mis numbered claims 10-20 need to be renumbered 9-19.  The current claims are missing a claim 9.  Claim 8 is followed by claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, and 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Poess et al. (US 20210126823 A1, hereinafter, Poess).
Regarding claims 1, 12, and 20, Poess teaches a computer-implemented method for an augmented reality, AR, system ([0003, 0006], “applications in an operating system for an augmented reality or virtual reality environment”), the method comprising: 
one or more sensors (Fig. 6, sensors 642, 644) arranged to generate sensed data representing an environment in which the AR system is located ([0004, 0018], “the camera service may query other services for the current GPS location, Live-Maps location, time, etc.”); 
storage for storing sensed data (Fig. 6, [0046], data store 664. Also see Fig. 9, memory 904, storage 906);
one or more application modules each application module being associated with a respective authority characteristic (Fig. 1, operating system environment 100 may comprise an application 102. Fig. 9, computer system includes memory 904 and storage 906);
a non-transitory computer-readable storage medium ([0065], “a computer-readable non-transitory storage medium”) comprising computer- executable instructions which, when executed by one or more processors, cause the one or more processors (Fig. 9, processor 902) arranged to:
obtain or obtaining sensed data representing an environment in which an AR system is located ([0004, 0018], “the camera service may query other services for the current GPS location, Live-Maps location, time, etc.”); 	
determining that the AR system is in a location associated with a first authority characteristic ([0004], “When the application wants to access the camera, the application may send a request to access the camera. Then the camera's service would identify the app and may ask the permission broker for the list of permissions that has been granted to the application.” Also see figs. 1-2 and 4); and 
controlling access to the sensed data for one or more applications operating in the AR system ([0003], “grant camera access in certain places but turn off camera access in others.” Also see figs. 1-2 and 4), 
wherein each of the one or more applications is associated with a respective authority characteristic ([0004], “Then the camera's service would identify the app and may ask the permission broker for the list of permissions that has been granted to the application.”  Also see figs. 1-2 and 4) and 
control or controlling access to the sensed data for a said application is performed in dependence on the first authority characteristic and a respective authority characteristic associated with the said application (Fig. 2. Also see figs. 1 and 4).
	Regarding claims 2 and 16,  Poess teaches controlling access to the sensed data for the said application comprises: 
securing the sensed data within a secure environment in the AR system ([0004, 0018], “In particular embodiments, the granted permission may then be stored in a permission broker, which is running as a service.”);
 if the respective authority characteristic associated with the said application satisfies criteria associated with the first authority characteristic, allowing the said application to access the sensed data ([0004], “If the contextual conditionals are satisfied, the application may be given access to the camera.”); and 
if the respective authority characteristic associated with the said application does not satisfy criteria associated with the first authority characteristic, restricting access to the sensed data for the said application ([0004], “If the contextual conditionals are not satisfied, the application may generate a notification requesting updated permissions.” [0020], “The context-based permissions may improve the security and privacy of a user through restricting application permissions based on certain contexts.”).
Regarding claims 3 and 17,  Poess teaches deriving localization data for use in determining a position and orientation of the AR system using at least some of the sensed data ([0044], “A virtual reality headset 632 may include sensor(s) 642, such as accelerometers, gyroscopes, magnetometers to generate sensor data that tracks the location of the headset device 632. The client system may use data from the sensor(s) 642 to determine velocity, orientation with respect to the headset”) ; and 
controlling access to the localization data for the one or more applications operating in the AR system (Fig. 2, criterion condition 204c. [0028], “the permission settings may represent programmable rules to be evaluated to allow an application access to a resource or a capability. The contexts may be associated with one or more dynamic variables, such as location”), 
wherein controlling access to the localization data for a said application is performed in dependence on the first authority characteristic and a respective authority characteristic associated with the said application (Fig. 2. [0028], “the permission settings may represent programmable rules to be evaluated to allow an application access to a resource or a capability. The contexts may be associated with one or more dynamic variables, such as location.”).
Regarding claims 4 and 18, Poess teaches controlling access to the localization data for the said application comprises:
 securing the localization data within a secure environment in the AR system (Fig. 2, [0004, 0018], “In particular embodiments, the granted permission may then be stored in a permission broker, which is running as a service.” [0028], “the permission settings may represent programmable rules to be evaluated to allow an application access to a resource or a capability.”);; 
if the respective authority characteristic associated with the said application satisfies criteria associated with the first authority characteristic, allowing the said application to access the localization data (Fig. 2, criterion condition 204c. [0028], “the permission settings may represent programmable rules to be evaluated to allow an application access to a resource or a capability. The contexts may be associated with one or more dynamic variables, such as location”); and 
if the respective authority characteristic associated with the said application does not satisfy criteria associated with the first authority characteristic, restricting access to the localization data for the said application (Fig. 2, criterion condition 204c. [0028], “the permission settings may represent programmable rules to be evaluated to allow an application access to a resource or a capability. The contexts may be associated with one or more dynamic variables, such as location”).
	Regarding claims 5 and 19, Poess teaches controlling access to the localization data for a said application comprises: 
securing the localization data within a secure environment in the AR system ([0004, 0018], “In particular embodiments, the granted permission may then be stored in a permission broker, which is running as a service.”); 
processing the localization data within the secure environment to obtain positional data representing a position and orientation of the AR system ([0044], “A virtual reality headset 632 may include sensor(s) 642, such as accelerometers, gyroscopes, magnetometers to generate sensor data that tracks the location of the headset device 632. The client system may use data from the sensor(s) 642 to determine velocity, orientation with respect to the headset”); 
if the respective authority characteristic associated with the said application satisfies criteria associated with the first authority characteristic, allowing the said application to access the positional data (Fig. 2, criterion condition 204c. [0028], “the permission settings may represent programmable rules to be evaluated to allow an application access to a resource or a capability. The contexts may be associated with one or more dynamic variables, such as location”); and 
if the respective authority characteristic associated with the said application does not satisfy criteria associated with the first authority characteristic, restricting access to the positional data for the said application (Fig. 2, criterion condition 204c. [0028], “the permission settings may represent programmable rules to be evaluated to allow an application access to a resource or a capability. The contexts may be associated with one or more dynamic variables, such as location”).
Regarding claim 8, Poess teaches determining that the AR system is in the location associated with the first authority characteristic comprises receiving a signal from a cellular network in communication with the AR system ([0024], “the permission broker 106 may communicate with a location service to retrieve location data and determine whether the permission settings are satisfied. “ [0041], “a network 610 may include… a cellular telephone network”).
Regarding claims 10 and 14, Poess teaches determining that the AR system is in the location associated with the first authority characteristic comprises receiving a signal from a transmitter associated with the location, wherein the transmitter is arranged to transmit a signal using any of: a modulated light signal indicating that the AR system is in the location associated with the first authority characteristic ([0044], “The client system 630 may make use of outside-in tracking, in which a tracking camera (not shown) is placed external to the virtual reality headset 632 and within the line of sight of the virtual reality headset 632. In outside-in tracking, the tracking camera may track the location of the virtual reality headset 632 (e.g., by tracking one or more infrared LED markers on the virtual reality headset 632).”).
Regarding claim 11,  Poess teaches determining that the AR system is outside of the location associated with the first authority characteristic ([0019], There may be opposite location-based contexts, such as “anywhere but here” for instance to avoid giving permissions to an application when a user is in their bedroom);  
obtaining further sensed data representing an environment in which the AR system is located ([0019], “As an example and not by way of limitation, permission to access a camera may require the user to be outside of home and the time be during the day.”), 
wherein the further sensed data represents an environment outside of the location associated with the first authority characteristic ([0019], user is outside of their home); and 
providing the further sensed data to the one or more applications ([0019], There may be opposite location-based contexts, such as “anywhere but here” for instance to avoid giving permissions to an application when a user is in their bedroom).
Regarding claim 13, Poess teaches e one or more sensors comprise any of: an image sensor ([0003, 0017, 0025], “the application 102 may need to access a hardware resource 108 (e.g., a camera).”).
Regarding claim 15, Poess teaches the AR system comprises one or more communication modules (Fig. 9,  [0063] “Computer system 900 may include any suitable communication interface 910”), and wherein determining that the AR system is in the location associated with the first authority characteristic comprises receiving an indication that the AR system is in a location associated with the first authority characteristic using the one or more communication modules ([0004], “When the application wants to access the camera, the application may send a request to access the camera. Then the camera's service would identify the app and may ask the permission broker for the list of permissions that has been granted to the application.” Also see figs. 1-2 and 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Poess et al. (US 20210126823 A1, hereinafter, Poess),  as applied to claim 5 above, and further in view of Ghatak et al. (US 20210019709 A1, hereinafter, Ghatak).
	Regarding claim 6, Poess is not relied upon for teaching processing the localization data to obtain positional data includes using simultaneous localization and mapping, SLAM.
	Ghatak teaches processing the localization data to obtain positional data includes using simultaneous localization and mapping, SLAM ([0067], “the location-determining mechanism(s) 522 can use the Simultaneous Location and Mapping (SLAM) technique.”).
	It would have been obvious, before the effective filing date of the invention, to modify Poess with Ghatak such that processing the localization data to obtain positional data includes using simultaneous localization and mapping, SLAM as this provides Poess with a method of instantaneous location mapping of a newly entered region (Ghatak, [0067]).  
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Poess et al. (US 20210126823 A1, hereinafter, Poess),  as applied to claim 3 above, and further in view of Oetting et al. (US 20200280496 A1, hereinafter, Oetting).
	Regarding claim 7, Poess is not relied upon for teaching deriving the localization data comprises processing a least some of the sensed data to generate data representing any of: a group of one or more feature points; and a point cloud.
Oetting teaches deriving the localization data comprises processing a least some of the sensed data to generate data representing any of: a point cloud ([0032], “System 300 as shown in FIG. 3 includes a network management device 10, which in turn can include a mapping component 310 that maps a geographical area via a two- or three-dimensional point cloud and/or via other means”).
It would have been obvious, before the effective filing date of the invention, to modify Poess with Oetting such that deriving the localization data comprises processing a least some of the sensed data to generate data representing any of a point cloud as Oetting teaches a point cloud delineation component 320, which can delineate and/or otherwise define a sub-area within the geographical area that is associated with a priority application, e.g., an AR application as designated by the priority designation component (Oetting, [0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        





/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622